 

Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT, CONSENT AND WAIVER

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT, CONSENT AND WAIVER (this “Amendment”), dated as of November 30, 2018,
is entered into by and among Hudson Technologies Company, a corporation
organized under the laws of the State of Tennessee (“Hudson Technologies”),
Hudson Holdings, Inc., a corporation organized under the laws of the State of
Nevada (“Holdings”), aspen refrigerants, Inc. (formerly known as
AIRGAS-REFRIGERANTS, INC.), a corporation organized under the laws of the State
of Delaware (“ARI” and together with Hudson Technologies, Holdings and each
other Person joined thereto as a borrower from time to time, each a “Borrower”,
and collectively, the “Borrowers”), Hudson Technologies, Inc., a corporation
organized under the laws of the State of New York (“HT”, and together with the
Borrowers, the “Credit Parties”), the financial institutions which are now and
which hereafter become a party hereto (the “Lenders” and each a “Lender”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as collateral agent and administrative
agent for the Lenders (PNC, in such capacities, the “Agent”). Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement (as defined below).

 

RECITALS

 

A.          The Credit Parties, Lenders, and Agent have previously entered into
that certain Amended and Restated Revolving Credit and Security Agreement, dated
as of October 10, 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) pursuant to
which the Lenders have made certain loans and financial accommodations available
to Borrowers.

 

B.          The Borrowers have requested, and the Agent and Lenders have agreed,
to amend the Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.           Consent. Upon the satisfaction of the conditions precedent set
forth in Section 4 hereof, and notwithstanding anything to the contrary
contained in Section 7.17 or Section 7.19 of the Credit Agreement, the Lenders
hereby consent to the execution and delivery by the Borrowers of that certain
Waiver and Third Amendment to Term Loan Credit and Security Agreement, dated on
or about the date of this Amendment, in the form of Exhibit A annexed hereto
(the “Term Loan Amendment”) and the consummation of the transactions
contemplated to occur thereunder in accordance with the terms thereof.

 



 

 

 

2.           Waiver. Upon the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Lenders hereby waive as an Event of Default under the
Credit Agreement the failure of Borrowers to furnish to Agent the 10-Q report of
HT filed for the fiscal quarter ending June 30, 2018 (the “2018 Second Quarter
Report”) within forty-five (45) days after the end of such quarter, and failure
to furnish to Agent the 10-Q report of HT filed for the fiscal quarter ending
September 30, 2018 (the “2018 Third Quarter Report”) within forty-five (45) days
after the end of such quarter (collectively, the “Designated Default”). The
foregoing waiver of the Designated Default is solely limited to the specific
events and the specific period(s) stated herein, as applicable, shall not apply
to any breach of any of the other provisions of the Credit Agreement or any of
the provisions of the Credit Agreement for any other period, as applicable, and
shall not be deemed to be, or otherwise construed to constitute, a waiver of the
subject provisions for any other events, any other period (as applicable) or of
any Default or Event of Default arising out of any other failure of any Loan
Party to comply with any of the other provisions of the Credit Agreement or the
Other Documents. The Lenders have granted the foregoing waiver of the Designated
Default in this particular instance and in light of the facts and circumstances
that presently exist, and the grant of such waiver shall not constitute a course
of dealing or impair any Lender’s right to withhold a waiver of any similar
Defaults or Events of Default in the future.

 

3.           Amendments to Credit Agreement. Upon the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement shall
be amended as follows:

 

(a)       Defined Terms. Section 1.2 of the Credit Agreement is amended by (i)
deleting the definition of the term Applicable Margin and substituting the
following in lieu thereof, and (ii) adding the terms Second Amendment and Second
Amendment Effective Date, and the definitions thereof, as set forth below:

 

“Applicable Margin” shall mean, from the Second Amendment Effective Date through
and including the day immediately prior to the first Adjustment Date (as defined
below) 3% for Revolving Advances and Swing Loans which are Eurodollar Rate Loans
and 2% for Revolving Advances and Swing Loans which are Domestic Rate Loans.

 

Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of HT on a consolidated and consolidating
basis required under Section 9.8 hereof, and the related Compliance Certificate,
for the fiscal quarter ending on September 30, 2019, and each fiscal quarter
thereafter (each day of such delivery, an “Adjustment Date”), the Applicable
Margin for each type of Advance shall be adjusted, if necessary, to the
applicable percent per annum set forth in the pricing table set forth below
corresponding to the Fixed Charge Coverage Ratio as of the last day of the most
recently completed fiscal quarter for the period of four fiscal quarters then
ended:

 

   MINIMUM FIXED
CHARGE COVERAGE
RATIO  APPLICABLE
MARGINS FOR
DOMESTIC RATE
LOANS    APPLICABLE
MARGINS FOR
EURODOLLAR
RATE LOANS                      TIER ONE  Greater than 1.30 to 1.00  1.50 % 
2.50 %                    TIER TWO  Less than 1.30 to 1.00 but equal to or
greater than 1.00 to 1.00  1.75 %  2.75 %   TIER THREE  Less than 1.00 to 1.00 
2.00 %  3.00 %  

 



 2 

 

 

Notwithstanding anything to the contrary contained herein, no downward
adjustment in any Applicable Margin shall be made on any Adjustment Date on
which any Event of Default shall have occurred and be continuing.
Notwithstanding anything to the contrary contained herein, immediately and
automatically upon the occurrence of any Event of Default, each Applicable
Margin shall increase to and equal the highest Applicable Margin specified in
the pricing table set forth above and shall continue at such highest Applicable
Margin until the date (if any) on which such Event of Default shall be waived or
cured in accordance with the provisions of this Agreement, at which time the
rate will be adjusted based upon the most recent Fixed Charge Coverage Ratio.
Any increase in interest rates payable by Borrowers under this Agreement and the
Other Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the occurrence of any Event of Default and/or the effectiveness of the
Default Rate provisions of Section 3.1 hereof.

 

If, for any reason, Agent determines on any date (a “determination date”) that
(a) the Fixed Charge Coverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Fixed Charge Coverage Ratio for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Fixed Charge Coverage Ratio would have resulted in a higher
interest rate for such period, automatically without the necessity of any demand
but with at least two (2) days prior written notice by Agent to Borrower, the
interest accrued on the applicable outstanding Advances for such period under
the provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders, an amount equal to the excess of
the amount of interest that should have been paid for such period over the
amount of interest actually paid for such period; and (ii) if the proper
calculation of the Fixed Charge Coverage Ratio would have resulted in a lower
interest rate for such period, then automatically without the necessity of any
demand or notice, the interest accrued on the applicable outstanding Advances
for such period under the provisions of this Agreement and the Other Documents
shall be deemed to be retroactively decreased by an amount equal to the excess
of the amount of interest that was actually paid for such period over the amount
of interest that should have been paid for such period and Agent shall credit to
the Borrowers’ Account, on the first day of the month following the applicable
determination date, the amount of such excess in U.S. Dollars and immediately
available funds; provided, that, if as a result of any determination by Agent a
proper calculation of the Fixed Charge Coverage Ratio would have resulted in a
higher interest rate for one or more periods and a lower interest rate for one
or more other periods (due to the shifting of income or expenses from one period
to another period or any other reason), then the amount payable by Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amounts of interest actually paid for such periods.

 



 3 

 

 

“Second Amendment” shall mean that certain Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, Consent and Waiver, dated as
of November 30, 2018 by and among the Borrowers, the Guarantor, the Lenders and
the Agent.

 

“Second Amendment Effective Date” shall mean the sooner to occur of November 30,
2018 and the date on which all of the conditions precedent to the effectiveness
of the Second Amendment, as set forth in Section 4 thereof, shall have occurred.

 

(b)       Section 6.5. Fixed Charge Coverage Ratio. Effective September 1, 2018,
Section 6.5 of the Credit Agreement is deleted in its entirety, and the
following is substituted in lieu thereof:

 

(a)       EBITDA. Cause EBITDA to be not less than the amount set forth below
opposite each respective fiscal period set forth below, provided, however, that
solely for purposes of calculating compliance with this covenant, EBITDA for the
fiscal quarter ended on December 31, 2017 shall be deemed to equal the sum of
(x) for the period commencing on the Closing Date and ending on December 31,
2017 actual EBITDA for such period plus (y) for the period commencing on
October 1, 2017 and ending on the date preceding the Closing Date, the sum of
EBITDA for such period attributable to HT, Hudson Technologies and Holdings, on
the one hand, and allocable to ARI, on the other hand, in each case under this
proviso as calculated and determined in good faith by the Borrowers (in
accordance with sound accounting principles, consistently applied) to the
reasonable satisfaction of the Agent:

 

Four Fiscal Quarters Ending On  Minimum EBITDA  (i)          September 30, 2018 
$9,240,000  (ii)         December 31, 2018  $9,428,000  (iii)        March 31,
2019  $9,270,000  (iv)        June 30, 2019  $14,195,000 

 

(b)       Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge
Coverage Ratio of not less than 1.00 to 1.00 as of the end of each trailing
period of four consecutive fiscal quarters, commencing with the fiscal quarter
ending on September 30, 2019.

 



 4 

 

 

4.           Effectiveness of this Amendment. This Amendment shall be effective
upon the date of satisfaction of the following conditions precedent (each
document to be in form and substance satisfactory to Agent in its sole
discretion):

 

(a)       Agent shall have received this Amendment fully executed by the Credit
Parties;

 

(b)       Agent shall have received and reviewed to its reasonable satisfaction
the execution version of the Term Loan Amendment and all material documents,
instruments and agreements to the executed and delivered in connection
therewith, and all conditions precedent to the effectiveness of the Term Loan
Amendment shall have been satisfied;

 

(c)       Agent shall have received a certificate duly executed by the Secretary
(or comparable officer) of each Loan Party, pursuant to which such Secretary (or
comparable officer) shall certify the name and title of each officer of each
Loan Party authorized to sign this Amendment, together with the specimen
signature of each such Person;

 

(d)       Agent shall have received payment in cash, for the ratable benefit of
the Lenders, of a non-refundable Waiver and Amendment Fee in the principal
amount of $250,000, which Waiver and Amendment Fee the Borrowers hereby
authorize the Agent to charge to the Borrowers’ loan account with the Agent as a
Revolving Loan; and

 

(e)       After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

5.           Post-Closing Requirement. Borrowers agree to deliver to Agent the
2018 Second Quarter Report and 2018 Third Quarter Report on or before
December 5, 2018, in such form and substance with respect to the 2018 Second
Quarter Report as is consistent in all material respects with the draft report
provided to Agent by Borrowers on or before August 15, 2018 and otherwise
reasonably satisfactory to Agent in its discretion. Failure to deliver the 2018
Second Quarter Report and 2018 Third Quarter Report on or before December 5,
2018, will constitute an Event of Default.

 

6.           Representations and Warranties. Each Credit Party hereby:

 

(a)       reaffirms all representations and warranties made to Agent and Lenders
under the Credit Agreement and all of the Other Documents and confirms that all
are true and correct in all material respects as of the date hereof, in each
case other than representations and warranties that relate to a specific date;

 

(b)       reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Advances, Obligations and other liabilities
of Credit Parties to Agent and Lenders, of whatever nature and whenever
incurred, are satisfied and/or released by Agent and Lenders;

 

(c)       represents and warrants that, after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement or any Other Documents;

 



 5 

 

 

(d)       represents and warrants that no Material Adverse Effect shall have
occurred as of the date of this Amendment;

 

(e)       represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate or company action and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
articles of incorporation, bylaws, certificate of formation or operating
agreement or of any contract or agreement to which it is a party or by which any
of its properties are bound;

 

(f)       represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms; and

 

(g)       represents and warrants that each Credit Party is solvent, able to pay
its debts as they mature, has capital sufficient to carry on its business and
all businesses in which it is about to engage, and as of the date hereof, the
fair saleable value of its assets, calculated on a going concern basis, is in
excess of the amount of its liabilities.

 

7.           Payment of Expenses. Credit Parties shall pay or reimburse Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

8.           Security Interest. As security for the payment of the Obligations,
and satisfaction by Credit Parties of all covenants and undertakings contained
in the Credit Agreement and the Other Documents, subject to the terms of the
Credit Agreement and Other Documents, each Credit Party reconfirms the prior
grant of the security interest in and perfected lien in favor of Agent for its
benefit and the ratable benefit of each Lender, upon and to, all of its right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, created or arising and wherever located.

 

9.           Confirmation of Indebtedness. Borrowers confirm and acknowledge
that as of the opening of business on November 30, 2018 Borrowers were indebted
to Agent and Lenders for the Advances under the Loan Agreement without any
deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal amount of $27,933,182.28, of which $27,803,182.28 is owing
on account of Revolving Advances and for which Borrowers are contingently liable
in the amount of $130,000.00 on account of undrawn Letters of Credit, plus all
fees, costs and expenses incurred to date in connection with the Credit
Agreement and the Other Documents.

 

10.         Reaffirmation of Other Documents. Except as modified by the terms
hereof, all of the terms and conditions of the Credit Agreement, as amended, and
all other of Other Documents, are hereby reaffirmed and shall continue in full
force and effect as therein written.

 

11.        Acknowledgment of Guarantor. HT hereby covenants and agrees that the
Amended and Restated Guaranty and Suretyship Agreement dated October 10, 2017,
as amended, restated, supplemented and otherwise modified from time to time,
remains in full force and effect and continues to cover the existing and future
Guaranteed Obligations (as defined therein).

 



 6 

 

 

12.         Miscellaneous.

 

(a)       No rights are intended to be created hereunder for the benefit of any
third party donee, creditor, or incidental beneficiary.

 

(b)       The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.

 

(c)       No modification hereof or of any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.

 

(d)       This Amendment shall constitute an Other Document under the Credit
Agreement, and the breach of any representation or warranty contained herein or
the failure to perform, keep or observe any term, provision, condition or
covenant contained herein shall constitute an Event of Default under the Credit
Agreement.

 

13.         Choice of Law. This Amendment and all matters relating hereto or
arising herefrom (whether arising under contract law, tort law or otherwise)
shall, in accordance with Section 5-1401 of the General Obligations Law of the
State of New York, be governed by and construed in accordance with the laws of
the State of New York.

 

14.         Counterparts; Facsimile Signatures. This Amendment may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission (including email
transmission of a PDF image) shall be deemed to be an original signature hereto.

 

[signature pages follow]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS: HUDSON TECHNOLOGIES COMPANY       By: /s/ Kevin Zugibe   Name: Kevin
Zugibe   Title: CEO         HUDSON HOLDINGS, INC.       By: /s/ Kevin Zugibe  
Name: Kevin Zugibe   Title: CEO         ASPEN REFRIGERANTS, INC.   f/k/a Airgas
– Refrigerants, Inc.       By: /s/ Kevin Zugibe   Name: Kevin Zugibe   Title:
CEO       GUARANTOR: HUDSON TECHNOLOGIES, INC.       By: /s/ Kevin Zugibe  
Name: Kevin Zugibe   Title: CEO

 

[Signature Page to SECOND Amendment to AMENDED AND RESTATED
Revolving Credit and Security Agreement, CONSENT AND WAIVER]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as a Lender and as Agent         By: /s/
Glenn D. Kreutzer   Name: Glenn D. Kreutzer   Title:  Sr. Vice President        
340 Madison Avenue   New York, New York 10173         J.P. MORGAN CHASE BANK, N.
A.   as a Lender         By:/ s/ Donna DiForio   Name: Donna DiForio   Title:
Authorized Officer         270 Park Avenue   New York, New York 10017

 

[Signature Page to SECOND Amendment to AMENDED AND RESTATED
Revolving Credit and Security Agreement, CONSENT AND WAIVER]

 

 

 